UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-10495
                          Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                versus

                          BETTY JEAN COLE,

                                                 Defendant-Appellant.



           Appeal from the United States District Court
                for the Northern District of Texas
                         (5:00-CR-9-ALL-C)


                          December 8, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Concerning Betty Jean Cole’s conviction and sentence for

possession of cocaine with intent to distribute, based on her

guilty plea, her appointed counsel has moved for leave to withdraw

and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967).   Cole was notified of counsel’s motion and brief,

but has not filed a response.   Our independent review of the record

and counsel’s brief shows that there are no nonfrivolous issues for

appeal.   Consequently, counsel’s motion for leave to withdraw is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
GRANTED, counsel is excused from further responsibilities herein,

and the appeal is DISMISSED as frivolous.   See 5TH CIR. R. 42.2.


                               MOTION GRANTED; APPEAL DISMISSED




                                2